                  UNITED STATES DISTRICT COURT

                    DISTRICT OF NEW HAMPSHIRE


Andrew Hall,
     Plaintiff

     v.                                  Case No. 16-cv-418-SM
                                         Opinion No. 2018 DNH 211
Lorettann Gascard and
Nikolas Gascard,
     Defendants


                            O R D E R


     Defendants, Lorettann Gascard and Nikolas Gascard, move the

court to reconsider its earlier order denying their motion for

summary judgment on plaintiff’s claims of fraud, conspiracy to

defraud, and unjust enrichment.   Plaintiff objects.



     Before turning to the defendants’ motion, it is probably

appropriate to review the substance of the court’s prior orders.


     First, by order dated June 12, 2017 (document no. 19),
     the court denied defendants’ motion to dismiss
     plaintiff’s unjust enrichment claim, concluding that
     their motion was premature. Id. at 18. The court
     acknowledged that, typically, a plaintiff cannot
     recover on a theory of unjust enrichment when there is
     a valid, express contract governing the subject matter
     of the parties’ dispute. However, the court noted
     that absent some development of the factual record, it
     could not rule that, as a matter of law, plaintiff’s
     claim was barred. Id. (noting that “unjust enrichment
     may be available to contracting parties where the
     contract was breached, rescinded, or otherwise made
     invalid, or where the benefit received was outside the
     scope of the contract”). Accordingly, at that early
     stage of the litigation, the court allowed plaintiff
     to proceed on his claims of breach of contract and
     unjust enrichment, which he had pled in the
     alternative.

     Then, by order dated July 27, 2018 (document no. 55),
     the court denied defendants’ motion for summary
     judgment on plaintiff’s unjust enrichment claim,
     holding only that such a claim - to the extent it is
     available to plaintiff - is not barred by the
     applicable statute of limitations. Expiration of the
     applicable limitations period was the sole ground
     advanced by plaintiffs in that motion.


Now, defendants move the court to “reconsider” that order

denying summary judgment.   Importantly, however, they advance a

legal argument that they did not assert in their earlier motion

for summary judgment: that plaintiff cannot pursue an unjust

enrichment claim because the record demonstrates (as it did not

at the motion to dismiss stage) that the grounds on which

plaintiff is suing are fully encompassed by the parties’ various

contracts for sale.   A motion to reconsider is of course not the

appropriate means by which to advance a new legal argument that

a party wished it had asserted earlier.   See, e.g., Nat'l Metal

Finishing Co. v. BarclaysAmerican/Commercial, Inc., 899 F.2d

119, 123 (1st Cir. 1990); Perfetto v. New Hampshire State

Prison, Warden, No. CIV. 06-CV-307-JL, 2008 WL 2005550, at *1

(D.N.H. May 8, 2008).




                                 2
      While their legal argument might well have merit, and may

even be conceded, it cannot be presented for the first time in a

motion to reconsider a separate and unrelated order.    Should

defendants wish the court to address the issue, they are free to

file a properly supported motion for partial summary judgment.

Otherwise, given the approaching trial date, the court will

address the issue of plaintiff’s unjust enrichment claim at or

before trial as is convenient.



      The remaining issues raised in defendants’ motion for

reconsideration (addressing plaintiff’s duty to investigate,

application of the “discovery rule,” and viability of

plaintiff’s conspiracy claim) are without merit.



                            Conclusion

      Defendants’ motion for reconsideration (document no. 56) is

denied.

      SO ORDERED.

                                      ____________________________
                                      Steven J. McAuliffe
                                      United States District Judge
October 30, 2018

cc:   Lawrence B. Gormley, Esq.
      Ted Poretz, Esq.
      Jeffrey Christensen, Esq.
      William B. Pribis, Esq.




                                  3
